Citation Nr: 0806535	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2007.  A copy of the transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements of record, to include testimony at a personal 
hearing in October 2007, the veteran attests to the fact that 
he was treated on many occasions during service for 
gastrointestinal problems.  He also asserts that he was 
exposed to excessive noise during active duty from jet 
aircrafts while serving on the USS Dwight D. Eisenhower.  He 
contends that current gastrointestinal (GI) problems, hearing 
loss, and tinnitus originated during service.  

It is the Board's conclusion that the claimant was exposed to 
noise while on active duty.  Service aboard the USS 
Eisenhower is confirmed on a service personnel record (DD 
FORM 214).  Unfortunately, review of the record reflects that 
the veteran's service treatment records (STRs) are 
unavailable to confirm treatment for his gastrointestinal 
complaints.  (The Board also notes that attempts to obtain 
his post service Naval Reserve duty (12/91 - 6/97) STRs were 
also unsuccessful.)  In carefully considering the benefit-of-
the-doubt rule, the Board will accept the veteran's statement 
that he was treated for gastrointestinal complaints while on 
active duty.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(where service medical records are unavailable through no 
fault of the veteran, VA has a heightened obligation to 
carefully consider the benefit-of-the-doubt rule).

Having established that the veteran was treated for GI 
problems during service and experienced noise exposure during 
service, the central issues are whether these incidents 
resulted in chronic disability.  Specifically, it is noted 
that post service treatment records dated from 1995 through 
2007 are of record.  These records show treatment in 1995 for 
GI complaints.  Initially, gastritis was noted.  Further X-
ray testing suggested follow-up films to exclude an early 
intermittent or partial small bowel obstruction.  
Subsequently dated private records reflect that the veteran 
underwent surgical procedures (esophagogastroduodenoscopy 
(EGD) with small intestine endoscopy) in 1999 and 2003.  
Treatment subsequent to that date is not of record although 
the veteran has testified that he continues to suffer from 
residuals of chronic GERD.  

The Board concludes that the current record is insufficient 
to constitute a basis to award service connection for GERD, 
since it is not confirmed that the veteran currently has GERD 
or another GI condition.  As referenced above, the record 
does not contain competent credible evidence of treatment for 
any such disorder since 2003.  Nevertheless, the record is 
sufficient to trigger VA's duty to secure a medical 
examination and opinion on the question as to whether there 
is current GI disorder, to include GERD, that is a 
continuation of inservice stomach problems.  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present GERD disability there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As to the claim of service connection for bilateral hearing 
loss and tinnitus, the Board's review of the record reflects 
post service private audiological examinations were conducted 
in 2003 and 2005.  VA audiological and ear examination 
reports dated in 2006 are also of record.  No claims file was 
available for review.  The examiner noted that testing showed 
bilateral, minimal high frequency sensorineural hearing loss, 
with normal audiometric thresholds present for rating 
purposes.  It was also noted that the veteran denied a 
history of tinnitus.  In a January 2007 addendum, the same 
examiner noted that he had since reviewed the claims folder.  
He stated that an opinion as to the etiology of hearing loss 
could not be provided as the veteran's hearing was currently 
within normal limits.  As the veteran denied a history of 
tinnitus, an opinion as to the etiology of tinnitus could not 
be determined without resorting to speculation.  

At the recent personal hearing, the veteran testified as to 
inaccuracies in the VA examination report.  For example, he 
said that the examiner's statement that the veteran denied a 
history of tinnitus is not an accurate description of the 
veteran's medical history.  Moreover, it was asserted that 
his hearing was constantly worsening.  

A review of these documents reflects that the veteran gives a 
history of inservice and post service noise exposure.  He 
reports intermittent tinnitus.  The private and VA 
audiological tests show some loss of hearing in the high 
frequencies.  It is noted, however, that none of the test 
results reflect hearing loss disability as defined by 
38 C.F.R. § 3.385.  Moreover, the record does not adequately 
address the question as to if hearing disability as defined 
by 38 C.F.R. § 3.385 is present, whether such disability 
likely began during service as the result of prolonged 
exposure to excessive noise; or whether such disability is 
more likely the a result of post service noise exposure; or a 
combination of both.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  While an opinion as to etiology was offered that was 
not favorable to the veteran's claims for bilateral hearing 
loss and tinnitus, the veteran has testified that the 2007 
results should be called into question as they do not 
adequately reflect his medical history regarding his hearing 
loss and tinnitus.  Specifically, the examiner's notation 
that the veteran denied a history of tinnitus is simply not 
true.  Moreover, the veteran testified as increased hearing 
impairment.  It is the Board's conclusion that a 
contemporaneous examination would be helpful in determining 
whether current hearing loss and tinnitus, if present, are of 
service origin.  

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2007), 
and any other applicable legal precedent.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his GERD, bilateral hearing loss, or 
tinnitus, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained. 




3.  The veteran should be scheduled to 
undergo a VA genitourinary examination 
to determine whether he has any current 
GI condition, to include GERD.  All 
necessary studies and tests should be 
conducted, and the veteran's claim file 
should be made available to the 
examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's stomach 
disorder, if present, is related to 
service.  In doing so, the examiner 
must assume that the veteran was 
treated for stomach problems while on 
active duty, since his STRs are 
unavailable.  A complete rationale 
should be given for all opinions and 
conclusion expressed.  If the clinician 
is unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.  

4.  The veteran must also be provided 
with VA audiology and ear, nose, and 
throat (ENT) examinations for the 
purpose of determining whether he has 
bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385 and, if 
so, whether such disability began 
during active service.  The examiner 
should also address whether the veteran 
currently suffers from tinnitus.  All 
necessary studies and tests should be 
conducted, and the veteran's claim file 
should be made available to the 
examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any diagnosed 
bilateral hearing loss or tinnitus 
began during service or is 
etiologically related to any incident 
of active service, to include his 
inservice exposure to excessive noise 
associated with his military duties.  
It is requested that the examiner also 
comment on the fact that following the 
veteran's discharge from active duty in 
1991 there was no report of hearing 
impairment or tinnitus for many, many 
years and his post service employment 
also included noise exposure.  The 
examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

NOTE:  All examiners are advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" 
support the causal relationship; "less 
likely" weighs against the claim.  

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



